 M.A.I. EQUIPMENT CORP.M. A. I. Equipment CorporationandJohn A.Frantz. Case 8-CA-5484June10, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn November 17, 1969, Trial Examiner MelvinPollack issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint, and recommending that the complaintbe dismissed in its entirety, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision and a supporting brief. Respon-dent filed cross-exceptions and a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner as herein modified.We agree with the Trial Examiner's dismissal ofthe complaint insofar as it alleges that Respondentviolated Section 8(a)(3) of the Act. However, wedo not agree with the Trial Examiner's dismissal oftheallegation thatRespondent, through FieldManager Schneck, violated Section 8(a)(1) of theAct by threatening employee John Frantz by. say-ing, "Furthermore, we know you are the instigatorof the union and when we get you this time it isgoing to be too late for you to do any thing aboutit." The Trial Examiner, while crediting Frantz' ver-sion of the incident, concluded that the threat wasisolated and did not warrant a finding of a violation.We disagree. Such an unambiguous threat ofdischarge warrants an 8(a)(1) unfair labor practicefinding and a remedial order.'THE REMEDYHaving found that Respondent engaged in unfair' In affirming the Trial Examiner's dismissal of the 8(a)(3) allegations,we are satisfied that the discharge was not in fact motivated in any respectby the complainant's union activities2 In the event this Order is enforced by a judgment of a United States157labor practices, we shall order Respondent to ceaseand desist therefrom and to take certain affirmativeactionwhich we find necessary to remedy andremove the effects of the unfair labor practices andto effectuate the policies of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.Teamsters Local Union No. 412, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3.By threatening John A. Frantz with dischargebecause of his union activities, Respondent violatedSection 8(a)(1) of the Act.4.The aforesaid unfair labor practice is an un-fair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.5.Respondent has not engaged in any conductin violation of Section 8(a)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent,M. A. I. Equipment Corporation, Youngs-town, Ohio, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Threatening its employees in a manner viola-tive of Section 8(a)(1) of the Act.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their rights guaranteed in Section 7 ofthe Act.2.Take the following affirmative action whichwill effectuate the policies of the Act.(a) Post at its Brookpark, Ohio, office, copies ofthe attached notice marked "Appendix."2 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 8, after being duly signed byRespondent's representative, shall be posted by itimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board -183 NLRB No. 17 158DECISIONS OFNATIONALLABOR RELATIONS BOARDcovered by any other material.(b)Notify the Regional Director for Region 8, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees in amanner violative of the provisions of Section8(a)(1) of the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their rights guaran-teed in Section 7 of the Act.M. A. 1. EQUIPMENTCORPORATION(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Room 1695 Federal Office Build-ing,1=240EastNinth Street, Cleveland,Ohio44199, Telephone 216-522-3715.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: This case washeard at Youngstown, Ohio, on August 5, 1969,pursuant to a charge filed on May 21, 1969, and acomplaint issued on June 30, 1969. The complaintalleges that Respondent threatened John A. Frantzwith discharge and discharged him in violation ofSection 8(a)(1) and (3) of the National LaborRelations Act, as amended. Upon the entire recordin the case,' my consideration of the oral argumentand briefs of the General Counsel and the Respond-The record is correctedpursuant to Respondent's letter of August 15,1969ent, and my observation of the witnesses, I makethe following:)FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondentM.A.I. Equipment Corporation, aNew York corporation, is engaged in the leasingand servicing of data processing equipment.Respondent has offices located in various States.Respondent's annual revenues exceed $1 million,which includes revenues in excess of $50,000 forservices performed at corporations located outsidethe State of New York. I find that Respondent is anemployer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union No. 412,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,hereincalled the Union,is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Discharge of FrantzRespondent has branch offices which are dividedinto areas, each area group consisting of a fieldmanager and customerengineers.The customer en-gineersservice andmaintaindata processing equip-ment leased by Respondent. Frantz was one of fivecustomerengineersemployed by Respondent in theYoungstown-Akron area, which is administered bya branch office near Cleveland, Ohio. In October1967, Frantz and James Hudson spoke to theirthree fellow employees and later to two customerengineersinCleveland about starting a union. Allbut one or two of the men spoken to favored theidea. In January 1968, Frantz spoke to Union Pres-identMarino, who "gave [him] the procedures insetting upa union." Frantz saw Marino again 4 or 5days later and was introduced to the Union's busi-ness agent.Late in January, Customer EngineeringBranch Manager Ken Kitterman told Frantz that hewas being transferred to the Cleveland area. Frantzasked for and received permission to take a 2-weekvacation. After his vacation, he asked for and wasallowed to work another week in the Youngstownarea.During this week, he asked Kitterman if hewas being transferred because he was "trying to or-ganize a union." Kitterman said he was sorry tohear that but "he couldn't do anything about it and[Frantz] should be capable of bearing the con-sequences." Frantz "flatly refused" to transfer"under those conditions." About this time, Com-pany President Schwalm received a letter fromFrantz and Hudson complaining about "beingharassed" for union activities. Vice President Kir- M.A.I. EQUIPMENT CORP.gan advised Frantz by telephone to disregard thetransfer and arranged a meeting with Frantz andHudson.Kirgan and his assistant, Sotirios Kalfas, met withFrantz and Hudson in February 1968. Workingconditions were discussed at length and Frantz saidhe and Hudson felt they were being harassed"because of our attempt at unionizing." Kirgan saidhe would make changes "for the better" in workingconditions and assured Frantz and Hudson thatthere would be no further harassment of them. Headded that Frantz need not worry about transfer-ring to Cleveland. Frantz remarked that "the onlyway to work for [Respondent] was under Unioncontract." Kirgan said he could see no advantage inhaving a union contract. Kirgan later told Hudsonin private that he could not understand why Hud-son, a married man with five children, would get in-volved in union activities. He said he would makepromoting Hudson "his pet project."FieldManager John Schneck called Frantz afterthismeeting and said he wanted to talk to Frantzand Hudson. At a meeting held "well into Febru-ary," Schneck told Frantz and Hudson that thingswould get better because of Kirgan's visit but thatthey must change their attitudes which "were verypoor." Frantz commented that they could still file acharge with the Labor Board and Schneck repliedthat "anybody that would do anything to hurt theCompany is going to end up getting hurt worsethemselves." Frantz and Hudson said they felt theCompany wanted to get rid of them "because of theUnion business." Schneck said, "I can assure youthat when you get fired it will not have anything todo with the Union."According to Frantz, Schneck was "very critical"of his work and Hudson's after this meeting,criticizing them for long lunch hours, not reportingon time, "plus work performance, not doing a goodjob, turning in IR's late and putting the wrong datesin on an IR,2 sending my timecard in late." Frantzand Hudson filed unfair labor practice charges withthe Board in March and withdrew them in April.'InApril 1968, Schneck evaluated Frantz' per-formance as a customer engineer and gave him thelowest possible rating.' He noted,inter alia,thatFrantz' quantity of work, judgment, and attitudewere unsatisfactory, that he tended to be lazy anduninterested, that he was not dependable, and thathe avoided responsibility and got little accom-plished.On April 30, he discussed his evaluationwith Frantz, who wrote on the a"aluation thatSchneck was "extremely biased" against him, so'The customer engineer completes an Incident Report(IR) for eachmaintenance or repair call he makes3Frantz testified that they withdrew the charges because"there was nomore harassment"and Schneck"was actually friendly towards me andHudson " Hudson said they withdrew the charges because the other em-ployees' "reactions were not positive "Hudson also received a very poor evaluation from Schnecks Frantz testifiedthathe attendeda meetingin Cleveland on March 25,that the meeting ended at 10 a in , and that after this meeting,or another159"resulting in this outrageous grading of my evalua-tion."On May 7, 1968, Schneck told Frantz that he hadto work an 8-hour day, that he was coming to worklate, and taking long lunch hours and this had tostop. In June 1968, an official at the Cleveland of-fice warned Frantz that he would be discharged "ifhe couldn't perform" his job.On March 25, 1969, Customer Engineer Eckertasked Schneck "how long was that meeting inCleveland yesterday." Schneck said about an hourand a half and Eckert complained that "he hadworked his ass off in Sharon and at Westinghouseand he hadn't heard or seen from John Frantz."'Schneck checked the Incident Reports for March24 turned in by Eckert and Frantz. Eckert's reportsshowed he had been at Westinghouse all day andFrantz' report showed that he had attended a meet-inginthemorningandhadworkedatWestinghouse in the afternoon. Schneck alsochecked the slip record of calls received byRespondent's answering service on March 24. Theslipshowed that Eckert had called in fromWestinghouse in the morning and again in the after-noon. It also showed one call from Frantz about 3p.m. without any notation where Frantz was orwhere he was going.Schneck followed Frantz on March 27. He ob-served that Frantz arrived at Westinghouse between9:20 and 9:40 a.m., that he left Westinghouse at11:20 to answer a call at Golden Dawn, and that hedid not get to Golden Dawn, which is a few min-utes' drive from Westinghouse, until some timeafter 2 p.m. Frantz' reports for March 27 indicatethat he started work at Westinghouse at 8:30 a.m.,had lunch and worked at Westinghouse until 2:10p.m., and completed the day at Golden Dawn from2:10 until 5:15 p.m.6Frantz worked in Youngstown on the morning ofApril 15 and attended a meeting in Cleveland laterthat day toassist inthe evaluation of a sale. Themeeting ended at 9 p.m. and Frantz arrived homeat 11 p.m. On April 21, 22, and 23, Frantz workedinAkron on the installation of a machine for theQuickieCompany.He remained overnight inAkron on April 21 and 22 because he had to worka considerable amount of overtime. Schneck askedFrantz if he had turned in his overtime. Frantz saidhe had not and Schneck said he would give him thetime off. Frantz returned home on Wednesday,April 23, and the next day notified the Clevelandoffice that he was taking the day off in lieu of hisovertime work.meeting in Cleveland he attended about this time, he ran out of gas on theOhio turnpike and returned home because he did not get refueled until"well in the afternoon "' Schneck testified that a check of Frantz' reports and the answering ser-vice's slips for a month or two before Eckert's complaint on March 25showed that Frantz either did not inform theansweringservice where hewas "when he was going to a new account" or that "he was making his IR'sout for where he was not " These reports and slips were not put intoevidence 160DECISIONSOF NATIONALLABOR RELATIONS BOARDFrantz returned to the Quickie Company inAkron on Friday, April 25. Schneck arrived about3 p.m. and Frantz told him he could not go muchfurtherwithout the digit selectors on order.Schneck said to let it go and the two men went to arestaurant for coffee. According to Frantz, as theyleft the restaurant, Schneck said, "I have a bone topick with you" and asked him, "What is this busi-nessof you taking a day off?" Frantz said he hadcalled in on Thursday to report he was taking theday off in lieu of overtime and he could not see whySchneck was bringing the matter up when Schneckhad told him a few days before that he would givehim a day off. Schneck said, "When you get a dayoff I will tell you when you are going to be off." Hewent on to say that he wanted Frantz to work 8hours a day. Frantz replied that he was working 15hours a day and not getting paid for his overtime.The two men "got into a fairly heated argument"and Frantz challenged Schneck's right to call himSunday night at 9 and change his working hours.He said the next time Schneck did so he wanted itinwriting because he believed "it was in violationof the Wage and Hour Act or the Labor Act."Schneck replied, "Are you starting that same ...again.Furthermore, we know you are the instigatorof the union and when we get you this time it isgoing to be too late for you to do anything aboutit." Frantz said he "didn't appreciate those threatsleveled at me," got into his car, and left forWestinghouse.According to Schneck, he told Frantz in theparking lot that he "was disappointed in him," thathe thought Frantz had changed but that he foundout that Frantz "wasn't doing his job and that if hedidn't change, I would have to let him go." Frantzasked Schneck what he meant about Frantz notdoing his job and Schneck said doing the job meant"putting in eight hours, coming to work on time,not taking long lunch hours, and not going homeearly." Frantz got "kind of indignant and huffy,"said a couple of times he "didn't like the thought ofbeing threatened," and Schneck left.That night, Frantz sent the following telegram toCompany President Schwalm:DEAR MR. SCHWALMIT IS APPARENT THAT THE MAI CO IS NOW BOLDENOUGH TO MAKE AN OBVIOUS ATTEMPT TORELEASEANEMPLOYEEWHO WAS ONCEACTIVELY ENGAGED IN ORGANIZING AN MAI CETEAMSTERS UNION NAMELY THE CE MANAGER MRKITTERMAN AND HIS STOOGE JOHN SCHNECK. IWAS AN EMPLOYEEFOR IBM FORA PERIOD OF 16YEARS AND NOW HAVE BEEN AN EMPLOYEE OFMAI FOR 3 YEARS AND I SIMPLY REFUSE TOTOLERATE THREATS LEVELED AT ME BECAUSE OFMY PAST INVOLVEMENT IN TRYING TO ORGANIZEA UNION. THE ONLY JUSTIFIED RECOURSE FOR MEISTO EMBARK ON A VIGOROUS CAMPAIGN TOORGANIZE A UNION IN THE CE DIVISION IN ORDERTO STOP THE MANY ABUSES DICTATED BYEXECUTIVE AND LOCAL MANAGEMENT.JOHN FRANTZSchwalm replied on April 28 that he was "ar-ranging to have Mr. Jerry Kalfas, as my personalrepresentative, contact you to discuss this matter indetail."On April 30, Eckert told Frantz that Schneck waschecking on him and "I think he is going to fireyou." At 4:40 p.m. on May 2, Frantz received in-structions to call Cleveland. He called and spoke toCustom Engineering Branch Manager Kitterman,who asked him where he had been all day, sayinghe had been trying to get in touch with Frantz allday. Frantz said he had been at Miller Trucking.After speaking to Kitterman, Frantz called the an-swering service and spoke to operator JanetPetrone. She informed him that she had receivedone call for him that day, at 4:20 p.m., and had toldthe caller that Frantz had called in at 4:12 and wason his way to Westinghouse. Later that day, Frantzsent the following telegram to President Schwalm:DEAR MR. SCHWALM:IAPPRECIATEYOUR KIND REPLY TO MYTELEGRAM BUT IT'S BEEN A WEEK SINCE YOUPROMISED YOUR EMMISARY WOULD DISCUSS THEMATTER IN DETAIL. AS I STATED I WILL NOTTOLERATE THREATS LEVELED AT ME TO BE FIREDBECAUSE OF MY PAST INVOLVEMENT IN TRYINGTO ORGANIZE A TEAMSTERS CE UNION IN MAICLEVELAND. IT IS AN OBVIOUS MOVE BY MAI TODELAY THIS MATTER AND SINCE YOU PERSIST ANDNO DOUBT INFORM LOCAL MANAGEMENT I HAVEBEEN UNDER CONSTANT SURVEILLANCE BY KENKITTERMAN AND HIS STOOGE JOHN SCHNECK INORDER TO MAKE A LYING BOOK ON ME TO FIREME. I AM ABSOLUTE IN MY DETERMINATION INENGAGING MY LAW FIRM OF CUSIK MADDEN ANDACEKER TO FILE CHARGES WITH THE NLRB INWASHINGTON D C UNLESS YOU MAKE A DISPLAYOF SINCERITY BY AFFORDING ME AN IMMEDIATEINTERVIEW.JOHN FRANTZFrantz, pursuant to instructions from Schneck,reported to the Cleveland office on May 8, 1969,where Staff Assistant Kalfas asked him for hisresignation.Frantz refused to resign and Kalfashanded him the following letter of discharge datedMay 7, 1969, and signed by Kalfas:Dear Mr., Frantz:This letter is to confirm in writing the decisionof MAI Equipment Corp., to discharge you asan employee of the Company. Althoughdischarged employees are normally informedorally,we believe that the exact reasons foryour discharge should be made absolutely clearto you in writing as well as by a personal inter-view.A thorough review was made of your personnelfilebefore reaching the decision to dischargeyou. Specifically, it shows that you have a poorwork performance record, you are not puttingin a full eight-hour day, you take excessivelylong lunch hours, you report late and leaveearly, you falsely report time on IRS in order to M.A.I. EQUIPMENT CORP.show that a full day's work has been put in,you do not report in to the answering service,and you are antagonistic toward Branch Per-sonnel.A serious consequence of your behavior hasbeen the disruption of morale among your fourfellowCEs. Your conduct has adversely ef-fected the performance and smooth function-ing of the entire unit. The other men feel thatyou are taking advantage of your positionwhile they are working a full day and conform-ing to company rules and regulations.The review of your personnel record revealsthat although there was some improvementsubsequent to your interview with Mr. OliverioinJune, 1968, you resumed your formerbehavior of poor work habits and performanceshortly thereafter.For all of the reasons above the Comapny hasdecided to discharge you. This decision is allthe more unfortunate because you have the ex-perience and ability to be a good CE. How-ever, your actual performance, work habitsand attitude have not permitted you to live upto your potential.Iam sorry that we have been compelled totake this action.Sincerely,Staff Assistant to VicePresident-CustomerEngineeringB.Analysis and ConclusionsIt is undisputed that Frantz was a competentworker. The officials in charge of Respondent's in-stallationsat the Westinghouse and Golden Dawnplants testified that Frantz' work performance wasvery good or excellent. Schneck himself testifiedthat Frantz had "a very good capability" and thathe gave him a lot of special assignments "liketeaching or wiring boards." It appears, however,apart from special assignments when Frantz wouldput in his time, Frantz tended to come in late, takelong lunch hours, and leave early. In his April 30,1968, appraisal of Frantz' work, Schneck markedFrantz "unsatisfactory" for quantity of work. OnMay 7, 1968, Schneck told Frantz he had to put inan eight-hour day and about June 30, 1968, aCleveland official warned Frantz that he would bedischarged "if he couldn't perform."' Jacob Till testifiedthat he and the other customer engineers had to takecalls which Frantz "left on the books" and that Frantz had not been "tooprompt or punctual as long as I have known him "eAccording to Schneck, his recommendation was turned down becauseFrantz did not have "a sustained period of good work "' Schneck said he knew Frantz was involved with a union around January161While the record indicates that Frantz continuedto cut corners on time,' Schneck was apparentlysatisfiedwithFrantz'overallperformance andrecommended him for instruction work at Respon-dent's reconditioning plant in late 1968.8 However,on March 25, 1969, Eckert complained that Frantzhad not been around to help with the Westinghousework the day before. Schneck checked out Frantz'March 24 Incident Reports and kept him under sur-veillance onMarch 27. He also checked out Frantz'IncidentReports for the past month or two.Although Schneck's investigation allegedly con-vinced him that Frantz had falsely reported workingatWestinghouse on the afternoon of March 24,that Frantz on other occasions had not accuratelyreported his whereabouts, and that Frantz was notkeeping proper working hours, he said nothing toFrantz at this time about these matters.About a month later, on April 24, Frantz took aday off in lieu of overtime without first clearingwithSchneck.FrantzcrediblytestifiedthatSchneck reprimanded him the next day fortaking aday off without permission and also for not working8 hours a day. It appears from the testimony ofboth Frantz and Schneck that Frantz, who hadrecently put in a lot of overtime work, became in-dignant. Frantz gave quite detailed testimony ofwhat he said in his indignation and what Schneckanswered. Schneck did not elaborate but in effectdenied that anything was said about Frantz' past or-ganizing efforts.' He agreed with Frantz that Frantzhad declared he did not like threats against him.Frantz' version of the conversation is consonantwith surrounding events. I am not impressed bySchneck's "bobbed" version of the conversation,nor by his playing down of his knowledge of Frantz'priorunion activity. I therefore credit Frantz'testimony that he declared that he was working not8 but 15 hours a day without overtime pay; that healluded to the Wage and Hour Act or the LaborAct and challenged Schneck's right to call him on aSunday to change his working hours; and thatSchneck made a coarse reference to his past or-ganizingefforts and threatened him with dischargeas a union instigator.Regardless of Schneck's threat, Frantz' past or-ganizingactivity had nothing to do with Schneck'sreprimands and Frantz showed himself entirely un-willing to accept these reprimands. That the repri-mands were justified is hardly open to question.Frantz had in fact taken a day off without clearingwith Schneck and he not infrequently came in late,took long lunch hours, and left work early. In con-sequence, as Jacob Till testified, the other customerengineers had to take calls "left on the books" byFrantz.10The General Counsel concedes Frantz'or February 1968 because Frantz had mentioned it to him, but since thenFrantz had said nothing to him about a union10 Schneck's April 30, 1968, appraisal of Frantz rated his "Quantity ofWork" as "Unsatisfactory " A memorandum prepared by Kalfas in March1968 noted that Eckert felt that Frantz"in particular" was not carrying hisportion of the workload in the Youngstown area 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDshortcomings as an employee but contends thatthese shortcomings existed throughout his employ-ment with Respondent, the Respondent was willingto put up with them because Frantz was a skilledemployee, and that Respondent would have con-tinued to put up with them but for Frantz' pastunion activity and his telegram declaring his inten-tion to "embark on a vigorous campaign to or-ganize a unionin the CE division." In support of hiscontention, theGeneralCounsel argues thatRespondentexaggeratedFrantz'misconduct,reneged on its statement in its reply to Frantz' tele-gram of April 26, 1969, that Kalfas would "contact[him] to discuss this matter in detail," and putFrantz under surveillance.As the testimony of James Hudson and Jacob Tillindicates that customerengineers"fudge" their In-cident Reports to show a full day's work, and asRespondent could hardly have been unaware ofFrantz' practice in this respect since it knew hetook advantage of time,Igivelittleweight toRespondent's assertionin itsletter of discharge thatFrantz "falsely reported[ed] time onIRs inorder toshow that a full day's work had been put in."" Ialso discount Respondent's charge in the letter ofdischarge that Frantz did not "report in to the an-swering service." Respondent offered no supportingevidence and answering service operators JanetPetrone and Phyllis McGregor testified that Frantzregularly called in and was no more difficult toreach at his reporting locations than the othercustomerengineers.These are comparatively minormatters, however, and do not materially affectRespondent's charge that Frantz' failure to put in afullworkday resulted in "a poor -Mork performancerecord" and adversely affected the morale of theother customerengineers.As to the alleged surveillance of Frantz, it ap-pears that Eckert told Frantz on April 30 thatSchneck was checking on him and that Custom En-gineeringBranchManager Kitterman may havemade an unfounded statement to Frantz on May 2that he had vainly tried to reach Frantz all day." Although Schneck's investigation of Eckert's complaint on March 25that Frantz had not come in the previous afternoon allegedly convincedSchneck that Frantz had falsely reported working at Westinghouse that af-These incidents, and Kalfas' failure to meet withFrantz, do not warrant an inference that Respon-dent was trying to build a case against Frantz, for itisundisputed that Respondent long had had goodreason to discharge Frantz.Respondent, it is true, countered the efforts ofFrantz and Hudson in early 1968 to promote aunionby directing Frantz to transfer to the Cleve-land area and by holding out the promise of promo-tion to Hudson. Against this background andSchneck's threat of discharge, Frantz' declarationthat he would resume his organizing activity mustbe assumed to have influenced Respondent's deci-sionto discharge him. The question, however, iswhether the decision was motivated "in whole or insubstantial part" by Frantz' past union activity andhis announced intention to resume such activity.National Plywood, Inc.,172 NLRB No. 141. Thecustomerengineershad shown no interestin unionrepresentation since early 1968 and they resentedFrantz' failure to carry his share of the workload.Frantz rejected Schneck's reprimands on April 25and Respondent could fairly conclude from Frantz'telegrams to Company President Schwalm that hewould consider any criticism of his work habits asreprisal for his past union activity. I find under allthe circumstances that Respondent's discharge ofFrantz was not substantially motivated by his pastand prospective union activity and hence that thedischarge was not violative of Section 8(a)(1) and(3) of the Act.Schneck's threat to discharge Frantz as a unioninstigatorwas made when no organizing activitywas in progressand Ihave found that Frantz wasdischarged for good cause. I therefore do not be-lieve that Schneck's isolated threat warrants an8(a)(1) unfairlabor practice finding.RECOMMENDED ORDERFor the foregoing reasons, I recommend that theBoard issue an order dismissing the complaint in itsentirety.ternoon, Schneck never brought the matter to Frantz'attention I thereforedo not believe that this incident substantially contributed to Respondent'sdecision more than a month later to discharge Frantz